OPINION.
James :
The petition must be and the same is hereby dismissed as not setting forth an action of the Commissioner reviewable by this Board.
Accepting as true the allegations of the taxpayer, it would appear that the entire controversy here in question arose nearly two years before the creation of the Board of Tax Appeals, and that no deficiency has been determined in tax, interest, or penalty subsequent to June 2, 1924. Such being the case, the Board is without jurisdiction to hear and determine the appeal.